952 F.2d 396
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ann SNODGRASS, Plaintiff-Appellant,v.Ananda CHELLAPPAN;  S.H. Niaza;  Eastern Physicians &Associates, Incorporated, Defendants-Appellees,andArnold Strother;  Jeffrey Snodgrass;  Charter WestbrookHospital, Defendants.
No. 91-1114.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 12, 1991.Decided Dec. 24, 1991.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  (CA-91-52), Robert R. Merhige, Jr., Senior District Judge.
William C. Hicklin, IV, Jay G. Kauffman, Jay G. Kauffman & Associates, Richmond, Va., for appellant.
Brewster S. Rawls, Rilee, Cantor & Russell, Richmond, Va., for appellees.
E.D.Va.
DISMISSED.
Before DONALD RUSSELL, PHILLIPS and HAMILTON, Circuit Judges.
OPINION
PER CURIAM:


1
Ann Snodgrass appeals from the order of the district court granting summary judgment to Defendants Niazi, Chellapan and Eastern Physicians and Associates, Inc.   We dismiss the appeal for lack of jurisdiction.


2
Under 28 U.S.C. § 1291 (1988) this Court has jurisdiction over appeals from final orders.   A final order is one which disposes of all issues in dispute as to all parties.   It "ends the litigation on the merits and leaves nothing for the court to do but execute the judgment."   Catlin v. United States, 324 U.S. 229, 233 (1945).


3
Jeffrey Snodgrass was named as a Defendant in this suit and service was made upon him.   However, Jeffrey Snodgrass never made an appearance nor did he file any motions to dismiss or for summary judgment.   The order appealed from makes no reference to Jeffrey Snodgrass or the claims against him, nor does it state that the case is dismissed in its entirety.   Since the order appealed from does not dispose of all claims against all parties it is not a final order.   Fed.R.Civ.P. 54(b).


4
Since the order appealed from is not a final order, it is not appealable under 28 U.S.C. § 1291.   The district court has not directed entry of final judgment as to particular claims or parties under Fed.R.Civ.P. 54(b), nor is the order appealable under the provisions of 28 U.S.C. § 1292.   Finally, the order is not appealable as a collateral order under  Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).


5
Finding no basis for appellate jurisdiction, we dismiss the appeal as interlocutory.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


6
DISMISSED.